Title: From Thomas Jefferson to Anthony Garvey, 9 February 1788
From: Jefferson, Thomas
To: Garvey, Anthony



Sir
Paris Feb. 9. 1788.

No orders have ever been given to me relative to the disabled pilot on whose behalf you do me the honour to write. I have therefore done what I thought was best for him: that is I have inclosed his papers to our Secretary at war, and recommended to him a speedy decision, which I doubt not I shall receive. This may be retarded by the present crisis of a transition from the antient to a new form of government. As soon as I receive it however I will communicate it to you, and be happy in every occasion of serving those whom you befriend. I have the honour to be with much esteem, Sir, Your most obedient & most humble servt.,

Th: Jefferson

